DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim(s) 1, 3, 4, 6-15, 17, 18, 20-24 is/are pending in this instant application. Claim(s) 1, 3, 6, 7, 15, 17, 18, 20 is/are amended. Claim(s) 2, 5, 16, 19 is/are cancelled. Claim(s) 21-24 is/are newly added.
Prior and Pertinent Arts
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are –Topliss et al. (US 10,694,169, fig. 6), CHOI (US 2021/0255584), Duckett (US 10,924,689), KOJIMA et al. (2018/0292310) – who disclose different image sensor architectures of interest having both phase and polarization detection elements.
Allowable Subject Matter
Claims 1, 3, 4, 6-15, 17, 18, 20-24 (renumbered as 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 has been amended to recite the allowable subject matter of previously pending Claim 5 in independent form. Claim 15 has been amended to recite the allowable subject matter of previously pending Claim 16 in independent form. Claim 18 has been amended to recite the allowable subject matter of previously pending Claim 19 in 

For further details see the Office Action of 7/22/2021 and applicant’s response of 10/6/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467.  The examiner can normally be reached on M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697